Citation Nr: 1242937	
Decision Date: 12/17/12    Archive Date: 12/27/12

DOCKET NO.  09-22 299	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, Texas


THE ISSUE

Entitlement to a rating higher than 30 percent for posttraumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

Jason A. Lyons, Counsel

INTRODUCTION

The Veteran served on active duty from January 1951 to January 1954, so during the Korean Conflict.

This appeal to the Board of Veterans' Appeals (Board/BVA) is from a June 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Houston, Texas, which increased the rating for his PTSD from 10 to 30 percent retroactively effective from January 24, 2008, the date of receipt of his claim for a higher rating for this disability.  He wants an even higher rating.  See AB v. Brown, 6 Vet. App. 38-39 (1993) (It is presumed he is wanting the highest possible rating, absent express indication to the contrary).

As support for his claim, he testified at a July 2012 hearing at the RO in San Antonio, Texas, before the undersigned Veterans Law Judge (VLJ) of the Board.  This type of hearing is often and more commonly referred to as a Travel Board hearing.  However, because of technical difficulties, a transcript of the proceeding could not be made.  The Board therefore sent the Veteran a letter in September 2012 notifying him of this and indicating he could have another hearing.  He has not since replied to this letter notifying him of this opportunity, despite the several months that have passed since, even beyond the time he was allotted in that letter to respond.  Consequently, the Board finds that he does not want another hearing and, thus, is proceeding with the adjudication of his claim based on the existing evidence of record.

Also in July 2012, he provided additional evidence consisting of copies of VA outpatient clinical records, and he waived his right to have the RO initially consider this additional evidence as the Agency of Original Jurisdiction (AOJ).  See 38 C.F.R. §§ 20.800, 20.1304 (2012).

The Board has advanced this appeal on the docket pursuant to 38 C.F.R. § 20.900(c) (2012).  38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2012).


FINDING OF FACT

Because of his PTSD, the Veteran has occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks.


CONCLUSION OF LAW

The criteria are not met for a rating higher than 30 percent for the PTSD.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107(b) (West 2002 & Supp. 2012); 38 C.F.R. §§ 3.102, 3.159, 3.321(b)(1), 4.1, 4.3, 4.7, 4.10, 4.130, Diagnostic Code (DC) 9411 (2012).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA's Duties to Notify and Assist the Claimant

The Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5107, 5126 (West 2002 & Supp. 2012), prescribes several requirements as to VA's duty to notify and assist a claimant with the evidentiary development of a pending claim for compensation or other benefits. Implementing regulations are codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326 (2012).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) must inform the claimant of any information and evidence (1) that is necessary to substantiate the claim; (2) that the claimant is expected to provide; and (3) that VA will seek to provide on the claimant's behalf.  A regulatory amendment effective for claims pending as of or filed after May 30, 2008 removed the requirement that VA specifically request the claimant to provide any evidence in his or her possession that pertains to the claim.  73 Fed. Reg. 23,353-56 (Apr. 30, 2008), later codified at 38 CFR § 3.159(b)(1) (2012).

Through March 2008 correspondence, the RO notified the Veteran as to each element of satisfactory notice set forth under 38 U.S.C.A. § 5103(a) and 38 C.F.R.  § 3.159(b).  The VCAA notice further indicated the joint obligation between VA and the Veteran to obtain pertinent evidence and information, stating that VA would undertake reasonable measures to assist in obtaining additional VA medical records, private treatment records and other Federal records.  See Quartuccio v. Principi, 16 Vet. App. 183, 186-87 (2002).  

The relevant notice information must have been timely sent.  The U. S. Court of Appeals for Veterans Claims (Court) in Pelegrini II prescribed as the definition of timely notice the sequence of events whereby VCAA notice is provided in advance of the initial adjudication of the claim.  See 18 Vet. App. 112, 119-20 (2004).           See also 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  In this instance,                  the VCAA notice correspondence preceded the June 2008 rating decision on appeal, and thus met the standard for timely notice. 

The RO furthermore has taken appropriate action to comply with the duty to assist          the Veteran through obtaining records of VA outpatient treatment, and arranging for him to undergo VA Compensation and Pension examinations.  See 38 C.F.R. §4.1            (for purpose of application of the rating schedule accurate and fully descriptive medical examinations are required with emphasis on the limitation of activity imposed by the disabling condition).  In furtherance of his claim, the Veteran has provided several personal statements.  Whereas the Veteran attended a July 2012              Travel Board hearing and the audio recording was later deemed insufficient to create a written hearing transcript, the Board subsequently offered the Veteran another hearing, concerning which the Veteran did not provide a response.  Hence,  it is presumed that he does not request a new hearing in this matter.  There is no indication otherwise of any further relevant evidence or information which has not yet been obtained.  The record as it stands includes sufficient competent evidence to decide the claim.  Under these circumstances, no further action is necessary to assist the Veteran.

In sum, the record reflects that the facts pertinent to the claim have been properly developed and that no further development is required to comply with the provisions of the VCAA or the implementing regulations.  That is to say, "the record has been fully developed," and it is "difficult to discern what additional guidance VA could [provide] to the appellant regarding what further evidence he should submit to substantiate his claim."  Conway v. Principi, 353 F. 3d. 1369  (Fed. Cir. 2004).  Accordingly, the Board will adjudicate the claim on the merits. 

Background and Analysis

Disability evaluations are determined by the application of a schedule of ratings which is based, as far as can practically be determined, on the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2012); 38 C.F.R.           § 4.1 (2012).  Each service-connected disability is rated on the basis of specific criteria identified by Diagnostic Codes.  38 C.F.R. § 4.27.  Where there is a question as to which of two evaluations shall be applied, the higher evaluations will be assigned if the disability more closely approximates the criteria required for that rating. Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  Generally, the degrees of disability specified are considered adequate to compensate for a loss of working time proportionate to the severity of the disability.  38 C.F.R. § 4.1.

In order to evaluate the level of disability and any changes in severity, it is necessary to consider the complete medical history of the Veteran's disability. Schafrath v. Derwinski, 1 Vet. App. 589, 594 (1991).  Where an increase in the level of a service-connected disability is at issue, the primary concern is the present level of disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  Nevertheless, a claimant may experience multiple distinct degrees of disability that might result in different levels of compensation from the time the increased rating claim was filed until a final decision is made.  Hart v. Mansfield, 21 Vet. App. 505 (2007).

The VA rating schedule provides that psychiatric disorders other than eating disorders, including PTSD, are to be evaluated according to a General Rating Formula for Mental Disorders.  38 C.F.R. § 4.130.

A 30 percent rating is warranted for occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, and mild memory loss (such as forgetting names, directions, recent events).

A 50 percent rating is warranted for occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent rating may be assigned where there is occupational and social impairment with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as suicidal ideation; obsessed rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent rating is warranted where there is total occupational and social impairment, due to such symptoms as gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation or own name.  38 C.F.R. § 4.130, Diagnostic Code 9411.

The symptoms and manifestations listed under the above rating formula are not requirements for a particular evaluation, but are examples providing guidance as to the type and degree of severity of these symptoms.  Consideration also must be given to factors outside the rating criteria in determining the level of occupational and social impairment.  Mauerhan v. Principi, 16 Vet. App. 436, 442 (2002).

The Veteran filed the instant claim for increased rating in January 2008. 

He underwent a VA Compensation and Pension examination (by a QTC independent medical provider) in March 2008, at which time he endorsed symptoms of recurrent and intrusive thoughts and dreams of life threatening combat related situations experienced in Korea in which friends, comrades, and the enemy were killed or severely wounded and he was also wounded, reliving these experiences, pervasive feelings of anxiety and depression (including major depressive disorder (MDD)), hypervigilance, insomnia, aggressiveness and irritability, self medicating with various substances, social isolation and withdrawal, and avoidance of situations which might provoke memories of combat situations.  According to the Veteran, he drank heavily for years following service and occasionally used other substances to help him sleep and minimize his flashbacks, but had not used illicit substances for years and now limited his alcohol intake to three beers each day of the weekend.  He stated that his worsening medical conditions and the war in Iraq had caused an increase in his PTSD and depressive symptoms.  The Veteran was being followed for PTSD and depression at a VA clinic and was taking psychotropic medications, but did not feel that these medications were as effective as they once were.  He now experienced intermittent suicidal ideation (without plan or intent) and had been advised to discuss his worsening symptoms with his treating VA psychiatrist.  He was not experiencing suicidal ideation at that particular point in time (of the examination), but had been advised to present himself to the emergency room at the VA hospital should he begin experiencing thoughts of suicide.  The Veteran also admitted that he had made a suicide attempt about six years ago that was apparently reported as an "accident" at that time.  The Veteran was now leaving for California in the next few days to visit his youngest daughter, and he felt certain that he would not experience suicidal ideation during his trip.
As to subjective complaints, the Veteran described signs and symptoms compatible with worsening PTSD, MDD and polysubstance dependence in partial remission        as well as all of the numerous and serious medical problems listed to include significant residuals from his combat related gunshot wound.  

On mental status examination, the Veteran presented as well-nourished and developed, and neatly groomed and dressed.  He was alert and fully oriented to person, place, time and situation.  He spoke in normal conversational tones and his speech was neither over nor under-productive.  He was logical, coherent, and relevant, and was considered a reliable historian.  His affect was somewhat constricted, but appropriate to his mood and the content and context of the interview.  His overall mood ranged from mild to moderate depression and he became visibly sadder as he spoke to his experiences in Korea and his suicide attempt some six years previous.  He denied and there was no evidence of hallucination, delusions, or homicidal ideations, but he readily admitted to all of the above symptoms of PTSD with depressive features to include intermittent thoughts of suicide without plan or intent as well as having used alcohol and other substances to excess.  His immediate, recent, and remote memory functions were intact.              He was able to repeat three of four objects and with a hint was able to recall the third.  His recollections of personal historical data seemed intact.  His insight, ability to abstract and calculate, judgment and reality testing were all within normal limits for purposes of this interview, but judgment and insight were clearly impaired when he was using alcohol and other substances to excess.  The Veteran attended well to the interview, was clearly able to maintain personal hygiene, and exhibited no inappropriate, ritualistic, or obsessive behaviors.  He readily admitted to all the above symptoms of worsening PTSD and MDD.  His sleep difficulties consisted of problems both falling asleep and staying asleep. 

The diagnostic summary indicated, in part, PTSD, Chronic, Severe, and worsening, manifested by recurrent and intrusive thoughts and dreams (nightmares) of life threatening combat related situations experienced in Korea in which friends, comrades, and the enemy were killed or severely wounded and he was also wounded, reliving these experiences, pervasive feelings of anxiety and depression, hypervigilance, insomnia, aggressiveness and irritability, self medicating with various substances, social isolation and withdrawal, and avoidance of situations which might provoke memories of combat situations; the assigned Global Assessment of Functioning (GAF) score for his PTSD symptoms was 35.           Also diagnosed was Major Depressive Disorder, Recurrent, Severe, Without Psychotic Features, manifested by anergia, anhedonia, feelings of hopelessness, helplessness, and despair, sleep and appetite disturbances, impaired concentration, and suicidal ideation with at least one suicide attempt (by history) six years previous; with an assigned GAF specifically for MDD of 40.  Also diagnosed was Polysubstance Abuse Partial Sustained Remission, manifested by excessive use of alcohol and various illicit substances for years in spite of psychosocial, interpersonal, and legal problems followed by total abstinence for illicit substances and marked decrease in alcohol use; with a current GAF for polysubstance abuse  of 70. 

The mental health examiner summarized that the Veteran's PTSD was the result of numerous life threatening traumatic combat situations while deployed to Korea until he was wounded in October 1951.  Based on the interview conducted and review of symptoms, it was clear that the Veteran's PTSD was worsening as were his MDD and multiple medical problems.  As a result, according to the examiner, it would appear that his request for an increase in his disability rating should be given every consideration.  Historical data also established the Axis I diagnosis of polysubstance abuse which was in partial sustained remission.  According to the examiner, since the Veteran was still using alcohol, but had had no illicit substances for years,            he should be considered to have an alcohol abuse but not a drug abuse related disability.  It was further noted as to competency that the Veteran's cognitive skills were adequate for him to administer his own financial affairs, to include appropriate  use of any financial benefits.  The Veteran was also able to understand and participate in these proceedings as well as understand the meaning of filing for benefits.  He was mentally capable of performing the activities of daily living, but had experienced ongoing difficulty establishing and maintaining effective social relationships and if he were still working would most likely have difficulty establishing and maintaining effective work relationships.  He was able to understand simple and complex commands as well as retain and implement them. Although he had attempted suicide in the past and occasionally entertained thoughts of suicide, he had no plan or intent for suicide and was not considered an imminent danger to either himself or others.  

VA outpatient clinical records indicate that the Veteran in 2007 had commenced a course of group therapy.  As indicated in a December 2008 group therapy report, the Veteran referenced issues with family relationships, interpersonal relationships, health problems, memory/concentration problems and flashbacks.  His reported mood was "happy."  Objectively, there were present signs of comfortable and relaxed posture, good eye contact, normal motor coordination, normal speech, appropriate affect with full range and appropriate intensity, and coherent and goal-directed thought processes.  Insight and judgment were both present.                        The assessment as to severity of PTSD was moderate. 

When seen on an individual basis by a VA psychiatrist in February 2010, the Veteran discussed his sadness at the anniversary of the death of his wife.  He then proudly discussed his grandchildren and the role he had played in their lives.        He discussed how he had 32 grandchildren and great-grandchildren in San Antonio and how they frequently called him and asked for help with a variety of issues.     He stated he was happy to help.  He stated that when feeling sad he reported going for a long walk.  He denied any recent suicidal ideation.  He reported being able to drive without difficulty and stated that his appetite and sleep were good.  It was noted that PTSD symptoms remained stable/at baseline.  There were no manic or hypomanic symptoms or psychotic symptoms noted.  The Veteran admitted to alcohol usage once per month, usually five or six beers on that occasion.  Objectively, the Veteran appeared his stated age.  His personal hygiene was good.  He was cooperative and polite with the examiner and maintained good eye contact.  Psychomotor activity was neither agitated nor retarded.  There were no abnormal movements or tics.  The Veteran's speech was normal rate, volume and clarity.  There was overall euthymic mood with mood congruent affect, no lability noted.  Sensorium and memory were fully present.  Thought process was logical and goal-directed without flight-of-ideas, looseness of associations, or thought blocking.   The Veteran denied homicidal and suicidal ideation, and auditory and visual hallucinations.  There was no evidence of delusional thinking.  Insight and judgment were fair.  The diagnosis given was PTSD; and MDD, recurrent, mild,    in remission. 

Another VA Compensation and Pension examination (by a VA psychologist) was completed in November 2010.  The Veteran indicated having been on prescription anti-depressant and anti-anxiety medications, with no ongoing group therapy, but some individualized treatment with fair effectiveness.  He reported the medication had a calming effect on his mood, but he reported other continued symptoms.     The Veteran indicated his physical health problems impacted usual activities to            at least a moderate degree.  He also reported chronic, mild depressed mood that occurred within the context of his PTSD.  As to post-military psychosocial history, there was no relevant legal history.  The Veteran reported that he was widowed and was not then involved in a romantic relationship, although he occasionally spent time with a female friend.  He stated he lived with his daughter and her children and indicated their relationships were good.  The Veteran reported that he had a few people he considered to be friends, but spent much of his time alone.  The Veteran reported his leisure activities were limited to occasionally watching television.         He was unable to identify any activities that brought him joy or pleasure.  There was no recent history of suicide attempts, or history of violence or assaultiveness.  The Veteran's psychosocial functioning appeared somewhat diminished.  There  were no issues associated with alcohol abuse or other substance abuse. 

On mental status evaluation, the Veteran's appearance was clean, neatly groomed, and appropriately dressed.  Psychomotor activity was unremarkable, speech was unremarkable, attitude towards the examiner was cooperative and friendly, affect was constricted, and mood was depressed.  There was attention disturbance present in terms of an easily distracted attention span, in that the Veteran had some difficulty attending to interview questions and remaining on topic.  Orientation was intact to person, time and place.  Thought process was rambling, and thought content was unremarkable.  There were no hallucinations or delusions.  Insight and judgment were present.  There was sleep impairment consisting of poor sleep characterized by middle insomnia.  The Veteran estimated he got up to five hours of interrupted sleep per night.  He stated he experienced nightmares related to wartime events approximately two times per month.  Disrupted sleep likely contributed to increased irritability and diminished concentration.  There was no inappropriate behavior.  There was no obsessive or ritualistic behavior.  There were no panic attacks.  There were no homicidal thoughts.  As to any suicidal thoughts, the Veteran reported intermittent, mild suicidal ideation.  However, he denied any current intent.  He also denied any suicidal behaviors since the last exam.  Extent of impulse control was fair.  There were no episodes.  As to any effects on motivation/mood, the Veteran reported he was frequently irritable and yelled when angry, however, he denied any recent acting-out or violent behaviors.  He was able to maintain minimum personal hygiene.  There was no problem with activities of daily living.  As to memory, the Veteran reported mild difficulties with recent memory such as forgetting to take his medication.  Immediate memory appeared mildly impaired secondary to poor attention/concentration.  Remote memory appeared grossly intact.  As to characteristic PTSD symptoms, the Veteran's mood symptoms reportedly contributed to some irritability in interpersonal interactions, social withdrawal, and loss of interest in leisure activities.  He reported recurrent nightmares related to events in Vietnam and intrusive thoughts that caused crying spells.  The Veteran reported he avoided media with violent content as this was distressing to him and increased trauma recollections.  He described a heightened awareness of his surroundings and endorsed an exaggerated startle response.  Disrupted sleep likely contributed to increased irritability and diminished concentration.  The Veteran further reported that he was managing his finances without significant difficulty.  According to the VA examiner, there were no psychiatric symptoms or cognitive impairments of the nature or severity that would render the Veteran incapable of managing VA benefit payments in his own best interest. 

The diagnosis given was PTSD, chronic.  A GAF score was assigned of 65.            The VA examiner in summary observed that the Veteran had reported some irritability in interpersonal interactions, social withdrawal, and loss of interest in leisure activities.  It was further noted that the Veteran's mood symptoms reportedly contributed to some irritability in interpersonal interactions, social withdrawal, and loss of interest in leisure activities.  Disrupted sleep likely contributed to increased irritability and diminished concentration.  The Veteran stated he retired due to medical reasons and did not describe any PTSD-related effects on occupational functioning during the time period he was employed.  The Veteran's symptoms appeared chronic but relatively stable and mild under his existing medication regime.  Significant future improvement beyond what had occurred was unlikely.  The examiner estimated the degree of impairment at "occasional decrease in work efficiency [with] intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning (routine behavior, self-care, and conversation normal).  The examiner further commented that the Veteran's mood symptoms reportedly contributed to some irritability in interpersonal interactions, social withdrawal, and loss of interest in leisure activities.  Disrupted sleep likely contributed to increased irritability and diminished concentration.  Overall, symptoms appeared in the mild range and would likely be associated with intermittent inability to attend to occupational tasks. 

VA outpatient clinical records further indicated that on psychiatric evaluation in November 2011, the Veteran referenced past life memories and periodic family reunions.  He admitted to sleeping only about four hours.  He would get nightmares about three or four times a year, and flashbacks about five times a year.  He was not depressed and reported no suicidal ideation.  He stated that about three times a year he became more depressed particularly during the anniversary of his wife's death who passed about seven years previously.  The Veteran agreed to taking a new medication to improve sleep and mood.  On mental status evaluation, the Veteran was cooperative with good eye contact.  Speech was focused and coherent, and not pressured.  Mood was euthymic.  Affect was appropriate.  There were no delusions or hallucinations.  He was well-oriented.  There was no suicidal or homicidal ideation.  Insight and judgment were good.  The diagnosis given was PTSD; and major depressive disorder, recurrent, mild, in remission.  The assigned GAF score was 70.  

Upon reevaluation at the VA outpatient clinic in May 2012, the Veteran complained of feeling depressed, and stated he was getting flashbacks and nightmares of the wartime experience.  His sleep was poor, getting only about four hours.  Several adjustments in medication were prescribed.  On mental status examination the Veteran was cooperative, with good eye contact, no involuntary movements, and speech focused and coherent.  Mood was depressed.  Affect was appropriate.  There were no delusions or hallucinations.  No suicidal or homicidal ideation was present.  Insight and judgment were good.  The diagnosis was again PTSD; and MDD, recurrent, mild, in remission. 

Based upon a thorough inquiry into the evidence at hand, and applying the relevant rating criteria, the Board reaches the conclusion that the continuation of an evaluation at the 30 percent level for service-connected PTSD is warranted.           The Board arrives at this determination on careful review of the history of the Veteran's medical evaluation and treatment, with proper consideration as to which sources of evidence provide the most accurate summary of the nature and extent of his current service-connected psychiatric disability.  

The Board overall is of the opinion that the most recent VA Compensation and Pension examination of November 2010, in conjunction with the various records of ongoing VA outpatient treatment, provide the most definitive portrayal of the Veteran's present signs and symptomatology attributable to PTSD.  The Board  does not discount in any manner the initial QTC independent medical examination of March 2008, but rather, finds that this examination on its own did not clearly establish a higher level of disability commensurate with assignment of a 50 percent or greater evaluation, and furthermore, that the subsequent medical evidence tends to portray a substantially less severe overall symptom profile.  In so finding, considerable emphasis is placed on the principle of conducting a complete longitudinal review of the clinical history, as to provide a comprehensive depiction of service-connected disability from what are at times disparate underlying sources of evidence.  See 38 C.F.R. § 4.2 ("It is the responsibility of the rating specialist to interpret reports of examination in the light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability present.").  See also Ardison v. Brown, 6 Vet. App. 405, 407 (1994).

Reviewing initially the March 2008 QTC independent medical examination,              the Board acknowledges the extent of reported symptomatology, including pervasive anxiety and depression, hypervigiliance, insomnia, aggressiveness and irritability, and social isolation and withdrawal.  The Veteran during that examination endorsed intermittent suicidal ideation, though he was not experiencing suicidal ideation at that point in time.  The last reported suicide attempt was six years previous, and as a result outside of the timeframe for consideration in regard to the instant claim for increased rating.  Notably, the objective mental status evaluation showed generally normal findings including as to thought process and speech, with the primary exception being speech that ranged from mild to moderate depression.  However, the examination provider (not identified as a mental health specialist) found that the Veteran's PTSD was a chronic and severe condition, and was worsening.  Also noted was some indication of polysubstance abuse and likely difficulty that would be encountered in maintaining effective social relationships in an occupational setting.  The Veteran was otherwise deemed capable of maintaining activities of daily living.  

When considering the foregoing, the Board cannot ascertain any immediate basis upon which to conclude that the assignment of a higher rating is in order, particularly in light of the fact that there is considerable additional evidence of record.  Perhaps what stands out most from the foregoing examination was the indication of ongoing feelings of anxiety and depression, to the extent that the examiner characterized this as moderate mood impairment.  This notwithstanding, however, the subsequent evidence on file contradicts such a finding.  Also, to the extent the examiner identified intermittent suicidal ideation, this manifestation is likewise contradicted by later evidentiary showings.  Essentially, the March 2008 examination indicates a more severe portrayal of the Veteran's condition, but not to the degree that a higher rating necessarily would be warranted without also closely evaluating the remaining clinical evidence. 

With reference to the evidence following the March 2008 examination, a VA December 2008 group therapy report indicates that despite the presence of ongoing reported mental health issues, the Veteran's mood was reportedly content.  When seen by a VA psychologist in February 2010, moreover, mood was euthymic with congruent affect, and no liability.  The Veteran denied suicidal ideation.  Thought processes and speech were entirely normal.  The diagnosis was one of PTSD, and MDD that was mild and in remission.  

Thereafter, on the November 2010 VA Compensation and Pension examination, completed by a VA psychologist, the objective mental status examination was generally normal.  There were some signs of depressed mood and lack of complete concentration during the mental status interview.  Whereas the Veteran also reported intermittent mild suicidal ideation, he denied any current intent, and denied any suicidal behaviors since the last examination.  There was some disrupted sleep, an exaggerated startle response, lack of numerous friendships, loss of leisure activities and some irritability -- however, it should be noted that each of these particular symptoms fall within the purview of the criteria for the less severe              30 percent rating under 38 C.F.R. § 4.130, Diagnostic Code 9411.  At no point did the severity and extent of these symptoms correspond to anything similar to an ongoing disturbance of motivation and mood, or significant and substantial difficulty in the ability to maintain effective social and occupational relationships.  Indeed, the VA examiner's view of the severity of the symptoms described was that the Veteran's condition overall was relatively stable and mild under his existing medication regime.  The estimated level of impairment was "occasional decrease in work efficiency with intermittent periods of inability to perform occupational tasks due to PTSD signs and symptoms, but with generally satisfactory functioning," which directly corresponds to the language under the rating criteria for the assignment of a 30 percent evaluation.  Overall, the Veteran's symptoms appeared to be in the mild range.  

Subsequent records of VA outpatient evaluation are consistent with the preceding findings.  For instance, on a November 2011 VA outpatient evaluation, the Veteran's mood was euthymic, and the remainder of the objective examination was generally normal.  A May 2012 consult indicated some depressed mood, but affect was appropriate, and other findings objectively were generally normal.  No suicidal or homicidal ideation was present.  

Thus, the longitudinal review of case history reveals a long-term pattern of symptomatology that is commensurate with the existing level of severity.                The Board does fully acknowledge that the Veteran has substantial ongoing symptoms from his service-connected disability, but does not find that they attain the severity of the next higher level in the rating criteria.  To this effect, the Veteran does not manifest any of the characteristic signs and symptoms under Diagnostic Code 9411 for assignment of a higher 50 percent evaluation, including: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short-term and long-term memory; impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.  See 38 C.F.R. § 4.130.  Whereas the Veteran has reported intermittent suicidal ideation at times, as stated, he has clarified that there is no actual intent and he himself has characterized the extent of any such manifestation as mild in degree.  On other occasions he has completely denied having this symptom.  Also, for the reasons stated, the Veteran's at times depressed mood does not rise to the level of an ongoing disturbance of motivation and mood.  While the Veteran reported does not presently have a large association of friends, he maintains some social relationships and strong family relationships.  Moreover, the Board has considered whether outside of the confines of these expressly denoted symptoms the Veteran has shown a higher level of impairment, and finds there is nothing to suggest such a degree of impairment.                 Mauerhan, supra.

It is further observed that there has been a range of GAF scores assigned in this case, varying from as low as 35 on the March 2008 QTC examination, to 65 on the November 2010 VA examination, and to 70 on a subsequent VA outpatient clinical evaluation.  According to the Diagnostic and Statistical Manual of Mental Disorders (4th ed. 2000) (DSM-IV-R), a GAF score in the 61 to 70 range indicates some mild symptoms (e.g., depressed mood and mild insomnia), or some difficulty in social, occupational, or school functioning (e.g., occasional truancy, or theft within the household), but generally functioning pretty well, and has some meaningful interpersonal relationships.  A GAF score of 31 to 40 indicates some impairment   in reality testing or communication (e.g., speech is at times illogical, obscure, or irrelevant), or an major impairment in several areas, such as work or school, family relations, judgment, thinking, or mood (e.g., depressed man avoids friends, neglects family, and is unable to work).  The Board is well aware of the severity in psychiatric condition implied by the March 2008 examiner's assigned GAF of 35, but nonetheless finds that the actually symptomatology shown on the corresponding examination did not approach the level commensurate with such a severe limitation of functional capacity.  See 38 C.F.R. § 4.126(a) (the rating agency shall assign an evaluation based on all the evidence of record that bears on occupational and social impairment rather than solely on the examiner's assessment of the level of disability at the moment of the examination).  Moreover, the Board ascribes greater probative weight to the GAF score of 65 given by the November 2010 VA examiner given the examiner's specific expertise as a psychologist, and his thorough review of the entire case history including the contents of the Veteran's claims file.                       See generally, Guerrieri v. Brown, 4 Vet. App. 467, 470-71 (1993) (the probative value of medical opinion evidence is based on the medical expert's personal examination of the veteran, the physician's knowledge and skill in analyzing the data, and the medical conclusion the physician reaches).  In addition, as the more recent medical examination, the November 2010 would be reasonably expected to show if anything an increase in level of symptomatology (if not a continuance), but instead shows the opposite.  The findings of the Veteran's treatment providers on a VA outpatient level are likewise consistent with the assigned GAF score of 65.  Therefore, the Board considers the most probative GAF to be that of 65, which  does not tend to support greater than the existing assigned 30 percent evaluation, inasmuch as a GAF of 65 under the DSM-IV-R indicates mild level symptomatology. 

Consequently, the Board finds the extent of symptomatology shown in accordance with the rating criteria best substantiates the continuance of a 30 percent evaluation for PTSD.     

The potential application of the various other provisions of Title 38 of the Code of Federal Regulations have also been considered, including 38 C.F.R. § 3.321(b)(1), which provides procedures for assignment of an extraschedular evaluation.  Schafrath v. Derwinski, 1 Vet. App. 589, 593 (1991). 

In Thun v. Peake, 22 Vet. App. 211 (2008), the Court articulated a three-step inquiry for determining whether a veteran is entitled to an extraschedular rating. First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation is found inadequate because it does not contemplate the claimant's level of disability and symptomatology, the Board must determine whether the claimant's disability picture exhibits other related factors such as marked interference with employment or frequent periods of hospitalization.  Third, if the rating schedule is inadequate to evaluate a Veteran's disability picture and that picture has attendant thereto related factors, then the case must be referred to the Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the Veteran's disability picture requires the assignment of an extraschedular rating.

In this case, there initially is no basis to find that the Veteran's PTSD presents such an exceptional disability picture that the applicable schedular criteria are inadequate, particularly as the rating criteria are comprehensive, and he does not manifest nor describe symptomatology outside of these criteria.  The rating schedule is premised upon an evaluation based on occupational and/or social impairment, and he does not identify a mental health problem outside of this ambit.  Thus, the Board cannot conclude that his condition is consistent with an exceptional disability picture as to render the schedular rating criteria inadequate. 

The first stage of the standard for determining availability of an extraschedular rating not having been met, the potential application of the next two steps becomes a moot issue.  Regardless, the Board will give these stages due consideration. However, the Veteran has not shown that his service-connected disability under evaluation has caused him marked interference with employment, meaning above and beyond that contemplated by his current schedular rating.  On this subject, it is observed that the Veteran worked for several years previously on a full-time basis, and has retired due to medical reasons unrelated to his service-connected PTSD.  Also, the Veteran largely retains the capacity for normal thought process and speech, and does not exhibit substantial limitation in the area of formulating and maintaining social relationships, and thus there is no clear indication of likely profound limitation in functioning in an occupational environment.  As a result,   the Board does not observe indication of a marked interference with employment.

Moreover, the Veteran's service-connected disorder also has not necessitated frequent periods of hospitalization, or otherwise rendered impracticable the application of the regular schedular standards.  In the absence of the evidence of such factors, the Board is not required to remand this case to the RO for the procedural actions outlined in 38 C.F.R. § 3.321(b)(1).  See Bagwell v. Brown,          9 Vet. App. 237, 238-9 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 (1995).

For these reasons, the Board is denying the claim for increased rating for PTSD. This determination takes into full account the potential availability of any further "staged rating" based upon incremental increases in severity of service-connected disability during the pendency of the claim under review.  The preponderance of the evidence is against the claim, and under these circumstances the benefit-of-the-doubt doctrine does not apply.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.  See also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

The claim for an evaluation higher than 30 percent for PTSD is denied. 




____________________________________________
KEITH W. ALLEN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


